Citation Nr: 0429468	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  96-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier that August 17, 
1992, for the assignment of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of a December 1995 rating 
decision by the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO).  That rating decision 
assigned a 100 percent rating for the veteran's service- 
connected post-traumatic stress disorder, effective January 
4, 1993.

The Board, in an October 1998 decision, granted an effective 
date of August 17, 1992, for the 100 percent rating.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an Order 
dated in August 2001, the Court vacated the Board's decision 
to the extent that it was adverse to the veteran, and 
remanded the claim for further adjudication consistent with 
the Order.

In a May 2002 decision, the Board denied the veteran's claim 
for an earlier effective date.  The veteran appealed, and in 
August 2003, the Court vacated the Board's May 2002 decision 
and remanded the case for readjudication in accordance with 
the Joint Motion for Remand.

In February 2004, the Board remanded the case for additional 
development.  Subsequently, a July 2004 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
earlier effective date for the award of a 100 percent 
evaluation for post-traumatic stress disorder.

2.  In an August 1991 rating decision, the RO awarded a 50 
percent rating for the veteran's service-connected post-
traumatic stress disorder.  The veteran did not appeal the 
RO's August 1991 rating decision, and that decision is final.

3.  The evidence of record does not reflect that the 
veteran's post-traumatic stress disorder was manifested by 
more than considerable impairment of social and industrial 
adaptability prior to August 17, 1992.

4.  On January 4, 1993, the veteran's formal claim for an 
increased rating was received by the RO.


CONCLUSION OF LAW

An effective date earlier than August 17, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

Pursuant to the Board remand, the veteran was asked in the 
May 2004 letter from the RO to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
also was advised what evidence VA had requested and notified 
in the SOC and SSOC what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  The veteran's representative 
has asserted that the May 2004 letter did not adequately 
inform the veteran of the types of evidence necessary to 
support his claim, but he has not identified any specific 
evidence to be obtained.  

Furthermore, the veteran was notified in the February 1996 
statement of the case (SOC), the July 2004 supplemental 
statement of the case (SSOC), as well as the October 1998 and 
May 2002 Board decisions of the statutory requirements 
governing the assignment of the effective date if the 100 
percent evaluation, and what the record showed.  The Board 
concludes that the discussions in the SOC, the SSOC, and the 
Board decisions adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

As for assisting him with his claim, extensive VA outpatient 
records and VA examination reports have been obtained 
covering the relevant period, and there is no contention that 
additional relevant records have not been obtained.  In 
addition, Social Security Administration (SSA) records of the 
veteran have been associated with the claims folder.  Thus, 
VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
('Pelegrini II'), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ('Pelegrini 
I') and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, supra. 

In this case, the veteran was provided the required VCAA 
notice by letter of May 2004, which was after the RO's 
December 1995 decision from which the present claim arose.  
However, since the VCAA was enacted during the pendency of 
this appeal, compliance with the explicit timing requirements 
of §5103(a) is impossible without the nullification of the 
RO's initial decision.  But in Pelegrini II, the Court stated 
it was (1) 'neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice.'  Id. at 
120.  
Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to re-
certifying the veteran's appeal to the Board.  And he had 
ample opportunity before certification to identify and/or 
submit additional supporting evidence in response.  The 
veteran was afforded an opportunity to submit additional 
evidence before and after receipt of his case by the Board 
and he has not done so.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
'fourth element' of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

The May 2004 letter to the veteran specifically listed the 
evidence of record and requested that the veteran provide any 
additional evidence he had to establish to severity of post-
traumatic stress disorder prior to August 17, 1992.  The May 
2004 informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  Although the May 2004 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the 'fourth element' of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  This is particularly true in light 
of the Board's discussion of the evidence in its previous 
decisions, which made clear the bases for its conclusions 
regarding the veteran's claim for an earlier effective date.  

With respect to the VCAA letter of May 2004, the veteran was 
requested to respond within 60 days, although he was also 
informed that he could take up to a year to provide 
information and evidence.  The veteran's representative has 
argued that the RO improperly issued the July 2004 SSOC 
rather than allow the veteran a full one year to provide 
additional evidence.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)). The effective date of that provision is 
November 9, 2000, the date of enactment of the VCAA.  
Veterans Benefits Act of 2003, Pub.L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(c)).  The new law does not require VA to send a new 
notice to claimants.  VBA of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(e)).

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they preclude any due 
process violations, even if the veteran's appeal was ongoing 
during this change in the law.  Cf. VAOPGCPREC 7-2003 (Nov. 
19, 2003); Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's representative has requested that the Board 
remand the case for the RO to request a "retrospective 
medical opinion" to determine when it was factually 
ascertainable that the veteran's symptoms had increased in 
severity to include an inability to perform substantially 
gainful activity based on an informal claim of August 17, 
1992.  The Board declines to obtain such a medical opinion 
with respect to the claim of entitlement to an earlier 
effective date for a 100 percent evaluation for post-
traumatic stress disorder because the evidence of record upon 
which the Board has based its decision is sufficient to 
establish the necessary factual basis for its conclusions, 
and furthermore, because in view of the 14 year gap between 
the time period in question and any current examination, any 
opinion attempting at this late date to ascertain the 
veteran's disability level in the remote past would be 
speculative.  However, a decision on a claim for earlier 
effective date may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In an August 1991 rating decision, the RO assigned a 50 
percent rating for the veteran's service-connected post-
traumatic stress disorder.  The veteran did not appeal that 
rating decision within one year of being notified.  
Consequently, the August 1991 rating decision became final.  
38 U.S.C.A. § 4005 (1988) (currently 38 U.S.C.A. § 7105 (West 
2002)); 38 C.F.R. § 19.192 (1991) (currently 38 C.F.R. 
§ 20.1103 (2004)).

On January 4, 1993, the RO received the veteran's claim for 
an increased rating.  In a December 1995 rating decision, the 
RO increased the rating for the veteran's service-connected 
post-traumatic stress disorder to 100 percent, effective 
January 4, 1993.  In the October 1998 decision, the Board 
assigned an effective date of August 17, 1992.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  Id.  In Harper the 
Court further noted that the phrase "otherwise, date of 
receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).  A claim that specifically identifies the benefit 
sought must be filed in order to obtain such benefit.  
38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 
123, 127 (1999).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello, 
3 Vet. App. at 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In Hazan v. Gober, 10 Vet. App. 511 (1997), the Court opined 
that all evidence should be considered when deciding when the 
rating increase was "ascertainable" under 38 U.S.C.A. § 5110 
(b)(2).  Id. at 520.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. 
§ 5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

In this case the record reflects that the veteran's claim for 
an increased rating for post-traumatic stress disorder was 
received on January 4, 1993.  As noted above, the effective 
date of an increase in compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if application therefor is 
received within one year from that date, otherwise, the 
effective date will be the date of VA's receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  
As noted above, pursuant to Hazan, the Board must consider 
all the evidence of record in determining when the increase 
was factually ascertainable.  Thus, since the date of the 
receipt of the claim has been determined to be January 4, 
1993, all of the evidence dated prior to January 4, 1993 (and 
not considered in the final August 1991 rating decision) will 
be considered by the Board to determine whether it was 
factually ascertainable that an increase in the veteran's 
post-traumatic stress disorder occurred prior to that date.

The Ratings Schedule, as in effect in 1992-1993 provided a 50 
percent disability rating for post-traumatic stress disorder 
when there was evidence of considerable impairment of social 
and industrial adaptability; 70 percent required evidence of 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; and 100 percent 
required evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1991).

The veteran was found disabled by the SSA effective from 
February 1991.  This determination was based on diagnoses of 
post-traumatic stress disorder with depression and anxiety, 
status post herniated disc and spinal stenosis, and status 
post right ulnar nerve and medial condylectomy.  

The record contains a memorandum, dated August 17, 1992, from 
the veteran's VA psychiatrist, who is the Director of the 
PTSD Treatment Program.  The memorandum reflects the 
psychiatrist's opinion that the veteran should not work 
because any change in the veteran's stress level would 
seriously harm his tenuous emotional state and would likely 
cause further social withdrawal and increased depression.  
Similarly, the record contains a memorandum from the 
veteran's VA post-traumatic stress disorder program 
counselors, dated in October 1992, which states the veteran 
is not employable due to post-traumatic stress disorder and 
post-traumatic stress disorder-related depression and 
anxiety.

Since this evidence indicates the veteran's post-traumatic 
stress disorder and post-traumatic stress disorder-related 
symptomatology rendered him unemployable, August 17, 1992 is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred.  Also, since the 
veteran's formal claim for an increased rating was received 
on January 4, 1993, within one year of that date, August 17, 
1992, may serve as the effective date for the 100 percent 
rating.

Several progress notes reflect treatment for post-traumatic 
stress disorder from prior to August 1992, but do not clearly 
reflect an increase in symptomatology warranting a rating 
greater than the 50 percent evaluation then assigned.  In a 
December 1991 Mental Health Clinic note, the veteran reported 
no major problems over the past week.  He had the urge to go 
drinking, but did not.  He "kept busy working."  A 
Minnesota Multiphasic Personality Inventory (MMPI) was 
performed in January 1992 in conjunction with his treatment 
at the Pain Clinic for lower back pain.  This testing 
indicated that the veteran continued to pursue 
rehabilitation, performing in both school and on the job.  A 
progress note from March 1992 reported continued symptoms of 
nightmares and anger, with the veteran scratching his face 
during at least one nightmare.  He denied suicidal thoughts 
or auditory or visual hallucinations.  In April 1992, the 
veteran was described as having crying spells, and feeling 
alienated but not panicky.  Later that month, he described 
increased feelings of nervousness and anxiety.  A week later, 
the veteran reported that his depression had improved 
somewhat.  In July 1992, the veteran felt "really like 
crying."  He described scrambled dreams, confusion and 
depression.  On July 31, 1992, the veteran was able to report 
some significant positives about an art project.  He could 
discuss his ability to release his emotions through the 
project.  His mood was "still not great" and his affect was 
pleasant to anxious.  

The evidence of treatment from December 1991 to July 1992 is 
reflective of the considerable impairment of social and 
industrial adaptability contemplated by the 50 percent 
evaluation in effect during those months.  The symptom levels 
were variable during this period, with small improvements 
noted on two occasions, and there was no indication of the 
severely impaired ability to establish and maintain effective 
or favorable relationships with people required for a 70 
percent evaluation, or of the total isolation, totally 
incapacitating psychoneurotic symptoms and a demonstrable 
inability to obtain or retain employment required for a 100 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1991).  

The Board has reviewed the record in order to determine 
whether an informal claim was filed prior to August 17, 1992.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Although the veteran's attorney asserts he mailed a letter to 
VA in May 1992 requesting an increased rating, the record 
contains no evidence that such a letter was received at that 
time by the RO.  

In this regard, the veteran's attorney has asserted that the 
presumption of administrative regularity should be applied to 
his actions as an officer of the Court even though he is not 
a public official, and that he should be presumed to have 
submitted a letter to the RO in May 1992 because he says he 
did and because he subsequently submitted a copy of such a 
letter with that date.  However, the case he cites as 
"support" for such a theory, Morris v. Sullivan, 897 F.2d 
553 (D.C. Cir. 1990), does not in fact address such an 
extension of the presumption.  Morris merely quotes United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926), to 
the effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties".

The Board is governed by VA law, which simply does not 
contemplate application of the presumption to a private 
representative.  In fact, the presumption could be said to 
work against the attorney in this case, as the absence of a 
date-stamped letter in the record is itself evidence that it 
was not received by VA in May 1992.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) [the Court applied the 
presumption of regularity of the administrative process, in 
the absence of clear evidence to the contrary, to procedures 
at the RO level].  The veteran's representative has also 
claimed that the Board should resolve reasonable doubt in his 
favor in determining whether a claim was filed in May 1992.  
However, that is not the type of determination for which 
there can be a balance of evidence for and against; either 
receipt of the claim is shown by the record or it is not.  In 
this case, it is not.  

Here, a copy of a May 1992 letter was subsequently submitted 
to the RO, but much later than the January 1993 claim for an 
increased rating.  However, even assuming, without conceding, 
that a claim was received in May 1992, the case still turns 
on when the increase in disability was factually 
ascertainable.  

VA medical records reflect treatment for the veteran's post-
traumatic stress disorder subsequent to the August 1991 final 
rating decision and prior to August 1992.  However, as 
previously discussed, these records do not show that it was 
factually ascertainable that an increase in disability had 
occurred.  Thus, even if any of the treatment records could 
be construed as an informal claim, pursuant to 38 C.F.R. 
§ 3.157, there was no basis for establishing an effective 
date earlier than August 17, 1992 for a higher rating.  The 
statutory and case law clearly points to the date it is 
factually ascertainable that an increase occurred as the 
pivotal point for effective date purposes.  See VAOPGCPREC 
12-98 (September 23, 1998).  As was previously discussed, the 
social security information reflects that the veteran's 
disability benefits were based on physical and psychiatric 
disabilities and did not clearly reflect an increase in the 
psychiatric symptomatology.  

In conclusion, the Board finds that the evidence does not 
show that a factually ascertainable increase in the veteran's 
post-traumatic stress disorder occurred prior to August 17, 
1992.  Therefore, pursuant to Harper, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) the evidence does 
not provide a basis for assigning an earlier effective date.  

VA is bound under the controlling statute and regulations, 
which provides no basis for the award of an effective date 
earlier than August 17, 1992.  Thus, the preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.


ORDER

An effective date earlier than August 17, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



